Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 1 of 17 PageID 319




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    (Ocala Division)

                             CASE NO. 5:18-cv-00324-PGB-PRL

                                                    CLASS ACTION
MARY BETH HEINERT and RICHARD H.
SCHULTZ, JR., on behalf of themselves and
all others similarly situated,
                      Plaintiffs,
v.
BANK OF AMERICA, N.A., PERRY
SANTILLO, CHRISTOPHER PARRIS,
PAUL ANTHONY LAROCCO, JOHN
PICCARRETO, and THOMAS BRENNER,
                      Defendants.


                  DEFENDANT BANK OF AMERICA, N.A.’S
           MOTION TO EXTEND THE LIMITED STAY OF DISCOVERY
       PENDING DETERMINATION OF DEFENDANT’S MOTION TO DISMISS

       Defendant Bank of America, N.A. (“Bank of America”) respectfully files this Motion to

Extend the Stay of Discovery Pending Determination of Bank of America’s Motion to Dismiss the

Plaintiffs’ Amended Complaint and states as follows:

                                      INTRODUCTION

       On August 28, 2018, this Court stayed discovery in this case until October 31, 2018,

concluding that Bank of America’s then-pending Motion to Dismiss “raise[d] issues about the

sufficiency of each of Plaintiffs’ claims against Defendant Bank of America” and “[i]f granted,

. . . would dispose of all claims against Defendant Bank of America.” (See ECF 44 at 2-3.) Rather

than responding to that motion and allowing this Court to expeditiously adjudicate the sufficiency
                                                1
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 2 of 17 PageID 320



of their claims, Plaintiffs filed an Amended Complaint adding several new allegations. As Bank

of America explains in a renewed Motion to Dismiss, filed concurrently with this motion, none of

these new allegations alleviates the legal flaws in Plaintiffs’ claims. They do, however, suggest

both that Plaintiffs were able to uncover a basis for additional factual allegations notwithstanding

the discovery stay and that Plaintiffs will seek to explore these new allegations with even broader

amended discovery requests to Bank of America. The need for this discovery would still be largely

eliminated, or at least significantly reduced, should Bank of America prevail on its Motion to

Dismiss, and Plaintiffs’ failure to either serve or secure a default judgment against the remaining

defendants suggests that they still intend to shift all party discovery onto Bank of America,

notwithstanding the fact that Bank of America’s co-defendants agreed to expedited discovery in a

related SEC federal case against them (but not against Bank of America) based on similar

allegations that is currently pending in New York.

       This Motion to Stay Discovery is narrower than the one that Bank of America filed in

August. In exchange for receiving additional time to file its Motion to Dismiss Plaintiffs’

Amended Complaint, Bank of America agreed not to seek a stay of Initial Disclosures or third-

party discovery. Under the unique circumstances presented in this case, Bank of America

respectfully requests that this Court exercise its discretion to continue the limited stay of discovery

until the Court resolves Bank of America’s Motion to Dismiss the Amended Complaint.

                                   FACTUAL BACKGROUND

       1.      On June 18, 2018, the U.S. Securities and Exchange Commission (“SEC”) filed a

civil action in U.S. District Court for the Southern District of New York, alleging that Perry

Santillo, Christopher Parris, Paul Anthony Larocco, John Piccarreto, and Thomas Brenner

                                                  2
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 3 of 17 PageID 321



(collectively, the “Individual Defendants”) defrauded investors through a Ponzi scheme. See SEC

v. Santillo, Case No. 1:18-cv-05491-JGK, Dkt. 1 (S.D.N.Y. June 19, 2018) (the “SEC Action”). 1

Bank of America is not a party to the SEC Action. See id.

       2.      The Individual Defendants (with the exception of Parris) have all appeared in the

SEC Action. See Santillo Dkts. 8, 34, 45, 59. These Individual Defendants (also with the

exception of Parris) each agreed to provide responses and objections to the SEC’s discovery

requests by July 20, 2018, and to be deposed “as soon as reasonably practicable” thereafter. See

Santillo Dkt. 15 at 6; Dkt. 16 at 5; Dkt. 18 at 5; Dkt. 19 at 5. Each of these Individual Defendants

(again with the exception of Parris) filed Answers. Id. Dkts. 51-53, 59.

       3.      On June 23, 2018, Plaintiffs Mary Beth Heinert and Richard H. Schultz, Jr., filed

this copycat action making largely the same allegations against the Individual Defendants and

adding claims against Bank of America for allegedly conspiring with the Individual Defendants

and aiding and abetting their fraud and breach of fiduciary duty. (See ECF 1.)

       4.      The clerk has entered defaults against three Individual Defendants in this action:

Brenner, Santillo, and Picaretto. (See ECF 26, 27, 35.) Neither Parris nor Larocco has appeared,

despite the fact that at least one of them has been served. (See ECF 22.)

       5.      On July 31, 2018, Bank of America filed its first Motion to Dismiss on the grounds

that Plaintiffs failed to adequately allege that Bank of America knew about or substantially assisted




1
 Bank of America respectfully requests that the Court take judicial notice of the filings in the SEC
Action. See United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994) (recognizing that a court
may take judicial notice of a document filed in another court to establish the fact of such litigation
and related filings).
                                                 3
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 4 of 17 PageID 322



the Individual Defendants’ alleged fraud or breach of fiduciary duty, and that Plaintiffs did not

adequately plead the elements of conspiracy. (See ECF 33 at 6-17.)

       6.      Also on July 31, 2018, Bank of America and Plaintiffs conducted their Case

Management Conference as required by Federal Rule of Civil Procedure 26(f). (See Declaration

of Pamela A. Miller in Support of Bank of America’s Motion to Extend the Stay of Discovery ¶ 2

(“Miller Decl.”).) Bank of America advised Plaintiffs that it would be filing a substantial motion

to dismiss later that day and requested that Plaintiffs agree to a temporary stay of discovery until

the Court adjudicated the motion to dismiss. Defendants did not agree to a stay, but promised that

any discovery requests would be “reasonable.” (See Miller Decl. ¶ 3.)

       7.      Instead, several hours later, Plaintiffs served 5 interrogatories and 50 requests for

production (including subparts). (See Miller Decl. Ex. 1 (“ROG”); id. Ex. 2 (“RFP”).)

       8.      The interrogatories require Bank of America to identify not only accounts

belonging to any of the Individual Defendants, but also accounts related to approximately 35

named business entities, several unnamed business entities, and any accounts “related” to any of

those business entities. (See ROG Instructions 2-9, ROG No. 2.) These “include but are not

limited to” 100 accounts at issue in the SEC Action. (Compare ROG Ex. A with Santillo Dkt. 6

Sched. A (including same accounts).) The interrogatories also require Bank of America to identify

all individuals who may have knowledge about “matters concerning” those accounts as well as the

matters alleged in the Complaint. (ROG No. 3.)

       9.      The requests for production go beyond even the interrogatories, requesting

documents dating back to 2011 in the following categories:




                                                 4
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 5 of 17 PageID 323



         a. Detailed information about the Individual Defendants’ businesses: These

            requests seek the offering materials and business plans of the Individual

            Defendants’ companies, account opening documents, and documents showing “all

            account activity,” for the accounts Bank of America identified in its interrogatories.

            (RFPs Nos. 3, 4, 13) (emphasis added).

         b. Bank of America’s monitoring of the Individual Defendants: These requests

            seek fraud detection or anti-money laundering alerts and formal investigations or

            other monitoring or review by Bank of America or governmental entities of any

            Individual Defendant or their related companies (RFP Nos. 1, 7-10, 20-21); “all

            emails from any email account” that mention the Individual Defendants and their

            related companies (RFP No. 13(a)-(f)) (emphasis added); meetings or other

            communications relating to the Individual Defendants and their related companies

            (RFP Nos. 14-17); and “employee records” of any Bank of America employee with

            any “involvement” in an account or any “business relationship” with any Individual

            Defendant (RFP No. 12).

         c. Bank of America’s suspicious account activity policies and procedures: These

            requests seek documents identifying numerous Bank of America policies relating

            both to the relevant accounts (RFP No. 5), as well as to all aspects of suspicious

            account monitoring and any related government investigations (RFP Nos. 2, 6).

         d. Bank of America’s general business records: These requests seek information

            regarding Bank of America’s revenue from the Individual Defendants or their

            businesses (RFP Nos. 18-19); organizational charts (RFP No. 25); and

                                              5
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 6 of 17 PageID 324



                indemnification, joint defense, and insurance that may be implicated by this lawsuit

                (RFP Nos. 22-24).

             e. Information relating to Class Plaintiffs: These requests seek communications

                between Bank of America and the class members (RFP No. 11), but also all emails

                that include any of class members (RFP No. 13(g)).

       10.      Responses and objections to Plaintiffs’ discovery demands were originally due on

August 30, 2018. See Fed. R. Civ. P. 34(b)(2)(A).

       11.      On August 8, 2018, Plaintiffs filed an unopposed motion seeking to adjourn

Plaintiffs’ deadline to file a response to Bank of America’s Motion to Dismiss or an amended

pleading until September 20, 2018. (See ECF 37.)

       12.      On August 9, 2018, Plaintiffs served document subpoenas on four third parties,

including on two other banks. (See Miller Decl. ¶ 11; id. Ex. 3.) The document requests included

in the subpoenas were verbatim subsets of the RFPs made on Bank of America. (Id.)

       13.      On August 14, 2018, the parties filed a Case Management Report (“CMR”). (See

ECF 39.)

       14.      Also on August 14, 2018, Bank of America filed a motion for a limited stay of

discovery pending determination of its then-pending motion to dismiss. (See ECF 40.)

       15.      On August 15, 2018, the Court entered a sua sponte order, waiving the 90-day

deadline for Plaintiffs to file a class certification motion under Federal Rule of Civil Procedure

23(c)(1), striking the parties’ CMR, and requiring that the parties file a new one including a

deadline for (1) disclosure of expert reports – class action, plaintiff and defendant; (2) discovery –




                                                  6
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 7 of 17 PageID 325



class action; (3) motion for class certification; (4) response to motion for class certification; and

(5) reply to motion for class certification. (See ECF 41.)

       16.       On August 28, the Court granted in part Bank of America’s motion for a limited

stay of discovery through October 31, 2018. The Court explained that “[a] complaint does require

more than vague or conclusory allegations as to a defendant, and in the case of fraud, a heightened

pleading standard controls.” (Dkt. 44 at 3.) After reviewing the motion to dismiss and complaint,

the Court found that “Defendant’s position as to the deficiencies of the complaint may have merit,”

and so “the interests of justice and efficiency weigh in favor of a limited stay of discovery.” (Id.)

       17.       On September 20, 2018, Plaintiffs filed an Amended Complaint. (See ECF 45.)

This Amended Complaint is largely identical to the earlier complaint, but as a redline comparison

to the original Complaint shows, it makes two primary additional allegations:

             •   Bank of America conducted an investigation into some of the accounts of the

                 Individual Defendants, including questioning Parris regarding “the unusual nature

                 of the account openings, the unusual quantity of account openings, and the atypical

                 nature and amount of the transfers” (See Miller Decl. Ex. 4 ¶¶ 100-103).

             •   A Bank of America employee, Derline Cunningham, accepted a loan from the

                 Individual Defendants, and followed them to another bank after Bank of America

                 terminated its relationship with Plaintiffs. (Id. ¶¶ 105-112). Plaintiff admits that

                 Cunningham “violated internal Bank policies and procedures regarding conflicts of

                 interest, as well as the Bank’s code of ethics” because Cunningham never disclosed

                 this loan to Bank of America, (Id. ¶¶ 107), but nevertheless allege that Cunningham

                 “agreed to assist in keeping the Individual Defendants’ accounts open despite the

                                                  7
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 8 of 17 PageID 326



               [alleged] suspicious activity” that Plaintiffs identified elsewhere in the Amended

               Complaint. (Id. ¶ 170e.)

       18.     On October 1, 2018, this Court granted Bank of America’s unopposed motion for

an extension of time to respond to the Amended Complaint to October 26, 2018 (ECF 48). As a

condition of consenting to extension request, Plaintiffs required two concessions: (i) Bank of

America had to agree to exchange initial disclosures on October 31, 2018; and (ii) Bank of

America had to limit its stay only to Bank of America (and its current and former employees) and

not as to third parties. (See Miller Decl. Ex. 5 at 2.)

       19.     Bank of America is moving to dismiss the Amended Complaint (the “MTD” or

“Motion to Dismiss”) concurrently with this motion. Plaintiffs’ Opposition to the Motion to

Dismiss is due November 9, 2018.

                        ARGUMENT AND MEMORANDUM OF LAW

       As this Court correctly recognized in its earlier order, “[i]t is entirely appropriate for a

Court to stay discovery where there is a dispositive motion pending” and “when faced with a

motion to dismiss a claim for relief that significantly enlarges the scope of discovery, the district

court should rule on the motion before entering discovery orders, if possible.” (Dkt. 44 at 2

(internal quotations and citations omitted)); see also Grant v. Ocwen Loan Servicing, LLC, 2016

WL 8997474, at *1 (M.D. Fla. May 10, 2016) (district court “has broad discretion to stay discovery

until preliminary questions that may dispose of the case are determined” (internal quotations and

citations omitted)). The Court’s order was consistent with well-established precedent in the

Eleventh Circuit. “If the district court dismisses a nonmeritorious claim before discovery has

begun, unnecessary costs to the litigants and to the court system can be avoided,” and so

                                                   8
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 9 of 17 PageID 327



“challenges to the legal sufficiency of a claim or defense, such as a motion to dismiss based on

failure to state a claim for relief, should . . . be resolved before discovery begins.” Chudasama v.

Mazda Motor Corp., 123 F.3d 1353, 1367-1368 (11th Cir. 1997); accord Moore v. Potter, 141 F.

App’x 803, 808 (11th Cir. 2005) (“[A]ny legally unsupported claim that would unduly enlarge the

scope of discovery should be eliminated before the discovery stage, if possible.” (internal

quotations and citations omitted)). In determining whether a stay is warranted, the Court takes a

“preliminary peek” at the pending motion to determine whether it is meritorious and case-

dispositive. (See EF 44 at 2.); accord McCabe v. Foley, 233 F.R.D. 683, 685 (M.D. Fla. 2006)

(granting stay pending resolution of motion to dismiss). The Court then balances the potential

harm resulting from a delay in discovery against the possibility that the dispositive motion will be

granted, “weighing the likely costs and burdens of proceeding with discovery.” Id. (internal

quotation marks and citations omitted). Applying this balancing test, it is appropriate to grant a

limited stay of discovery pending resolution of the Motion to Dismiss.

I.     Bank of America Has Filed a Meritorious Motion to Dismiss That May Resolve This
       Case

       Bank of America’s motion to dismiss Plaintiffs’ original complaint already “raise[d] issues

about the sufficiency of each of Plaintiffs’ [original] claims against” it. (ECF 44 at 2.) As its

pending Motion to Dismiss explains, Plaintiffs’ Amended Complaint still does not adequately

allege that Bank of America possessed the level of actual knowledge of the Individual Defendants’

alleged misconduct required to sustain Plaintiffs’ aiding and abetting claims, or that it substantially

assisted the Individual Defendants’ alleged misconduct. (See MTD at 8-18.) Plaintiffs make no

materially new allegations regarding substantial assistance, only reiterating that Bank of America

and one of its employees kept Individual Defendants’ accounts open. (See Miller Decl. Ex. 4
                                                  9
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 10 of 17 PageID 328



 ¶ 159.) And while Plaintiffs allege that Bank of America investigated a few of the red flags that

 they identified earlier, and that a branch employee had a close relationship with the Individual

 Defendants and accepted money from Individual Defendants in violation of numerous Bank

 policies, they do not allege that Bank of America in fact discovered the underlying fraud, or that

 the relevant employee even knew about the underlying misconduct. (See MTD at 13-15.) Even if

 she did know about the alleged misconduct, such knowledge cannot be imputed to Bank of

 America. (See id. at 13 n.4.)

        Plaintiffs’ conspiracy claim is similarly deficient. The amended Complaint still fails to

 identify any underlying tort that Bank of America committed or allege any overt act that Bank of

 America took in furtherance of the alleged conspiracy. (See MTD at 19; 22.) And its allegations

 that a Bank of America employee “agreed to assist in keeping the Individual Defendants’ accounts

 open despite the suspicious activity being conducted” still fails to specifically allege any agreement

 to commit any underlying wrongdoing under Federal Rule of Civil Procedure 9(b), and suggests

 that the only employee who allegedly made any agreement at all was acting outside the scope of

 her employment. (See id. at 20-21.)

        Notwithstanding Plaintiffs’ additional allegations, therefore, there are still “serious

 questions” regarding the validity of the Amended Complaint, justifying a stay of discovery. See

 Redford v. Gwinnett Cty. Judicial Circuit, 350 F. App’x 341, 346 (11th Cir. 2009) (trial court did

 not abuse discretion staying discovery when “Defendants raised several arguments . . . which, on

 their face, raised serious questions regarding the viability of [Plaintiff’s] complaint”); see also

 Grant, 2016 WL 8997474, at *1 (granting motion to stay pending adjudication of motion to dismiss

 when “no binding precedent controls the issues” in the motion to dismiss); Zamber v. Am. Airlines,

                                                  10
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 11 of 17 PageID 329



 2017 WL 5202748, at *5 (S.D. Fla. Feb. 17, 2017) (granting motion to stay discovery when a

 pending motion to dismiss “generate[d] a concern that the claims may be legally insufficient,” but

 “could . . . conceivably go either way” (internal quotations and citations omitted)). 2

 II.    A Temporary Stay Will Not Prejudice Plaintiffs

        The limited stay will not prejudice Plaintiffs. First, Plaintiffs have shown themselves

 capable of investigating the facts of the case notwithstanding the current stay. Indeed, they were

 able to expand the timeframe of the alleged wrongful conduct by an additional six years, allege

 specific interactions between a particular Bank employee and some of the Individual Defendants,

 and allege that Bank of America conducted an investigation into the Individual Defendants’

 business activity. (See Miller Decl. Ex. 4 ¶¶ 8, 99-112.) As far as Bank of America is aware, all

 of this new information was gleaned without receiving any response from Plaintiffs’ pending third-

 party discovery requests. (See Miller Decl. ¶ 13.) Moreover, Bank of America has agreed to

 exchange initial disclosures on October 31, 2018 (the date the current stay expires)

 notwithstanding any further discovery stay, and to limit its stay request to Bank of America and

 its employees or former employees. See supra p. 8. Third party discovery will allow Plaintiffs to

 investigate their claims while not significantly burdening Bank of America.

        Further, any stay will be brief. The Motion to Dismiss was filed before the current

 discovery stay expired. Cf. Neal, 2015 WL 12841062 at *2 (staying discovery even when motion


 2
   Bank of America’s Motion to Dismiss would still completely remove it from the case, also
 suggesting that a continued stay is appropriate. (See ECF 44 at 2-3.) Additionally, while there are
 additional defendants, none has appeared to date and the Court has found three in default. (See
 supra p. 3; ECF 19-22, 26, 27, 35.) As such, resolution of the pending motion will likely resolve
 the entire action, which mandates in favor of the requested stay. See Neal v. Atlas Acquisitions,
 LLC, 2015 WL 12841062, at *2 (M.D. Fla. Feb. 24, 2015) (good cause to stay pending resolution
 of motion to dismiss when motion, if granted, would dispose of case).
                                                  11
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 12 of 17 PageID 330



 filed after initial disclosures, CMR, and six days before the first deposition). Plaintiffs’ counsel

 has acknowledged that the Amended Complaint raises the “same legal claims that [were] already

 briefed,” and so Plaintiffs will likely be able to respond in a timely manner, allowing this Court to

 expeditiously decide the Motion to Dismiss. (See Miller Decl. Ex. 5 at 3.)

         Finally, it remains unclear whether Plaintiffs will need any discovery at all should Bank of

 America be dismissed from the case. Three Individual Defendants have already defaulted,

 meaning that they have admitted the facts alleged in the Complaint as against them. (See ECF 26,

 27, 35); FLCM ACQ VIII, LLC v. Taos Ventures, LLC, 2014 WL 7009872, at *2 (M.D. Fla. Dec.

 11, 2014) (Lammens, M.J.) (holding that a defendant’s “default is . . . an admission of the facts

 cited in the Complaint” (internal quotations and citations omitted)). A fourth Individual Defendant

 has already missed his deadline to respond to Plaintiffs’ Complaint. (See ECF 22.) 3 For any

 defendant who has defaulted, all that is left is for Plaintiffs to prove their damages—proof that is

 well within Plaintiffs’ knowledge without any need for discovery from Bank of America or anyone

 else.   See FLCM ACQ VIII, 2014 WL 7009872, at *2-3 (requiring plaintiff to provide

 documentation of damages against defaulting defendants).

         Plaintiffs may argue that they need discovery from Bank of America with respect to their

 class claims against the Individual Defendants. (See RFP Nos. 11, 13(g).)         But the Court has

 already adjourned the Local Rules’ deadline for Plaintiffs to move for class certification. (See

 ECF 41). See Tillman v. Ally Financial, Inc., 2016 WL 9488774, at *3 (M.D. Fla. Oct. 18, 2016)



 3
   Plaintiffs have not appeared to seek any default judgment against the remaining Individual
 Defendants in the intervening months since the discovery stay, further suggesting that they intend
 to rely on Bank of America for nearly all party discovery, and may not further pursue their claims
 against the Individual Defendants if Bank of America is dismissed from the case.
                                                 12
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 13 of 17 PageID 331



 (staying discovery when court also extended deadline to move for class certification because stay

 then caused “little harm” to Plaintiffs). Moreover, Plaintiffs’ requests related to class discovery

 are particularly burdensome. Plaintiffs seek Bank of America’s communications with all putative

 class members. See supra p. 6. But Plaintiffs do not allege that any putative class members are

 Bank of America customers. See id. Information providing the identity of such customers would

 be uniquely within the control of the Individual Defendants and it would be exceedingly difficult—

 if not impossible—for Bank of America to review its account documents to identify the Individual

 Defendants’ customers, as opposed to vendors or other counterparties. Expending such resources

 at such an early stage is particularly burdensome and inappropriate when Plaintiffs assert a

 nationwide putative class of over 600 people (see ECF 44 ¶ 152), and when the class allegations

 are of such dubious merit. See, e.g., In re LIBOR-based Financial Instruments Antitrust Litig.,

 299 F. Supp. 3d 430, 576-79 (S.D.N.Y. 2018) (denying certification of nationwide class for

 common law fraud claims based on differences in state law). In such circumstances, a limited stay

 is eminently reasonable. See Tillman, 2016 WL 9488774, at *3 (granting motion to stay discovery

 despite plaintiffs’ purported need for discovery to “determine who constitutes the members of the

 putative class” when Defendants argued that the associated expense was large).

 III.   The Requested Discovery is Burdensome

        Notwithstanding Plaintiffs’ reassurance that their discovery requests would be

 “reasonable,” they are anything but, and the costs and burdens of proceeding with discovery at this

 preliminary stage are significant. As discussed, the requests seek information on at least 100

 accounts and require Bank of America to expend resources in identifying additional “related”

 accounts. (See Miller Decl. ¶ 6.) Based on an initial investigation, it would take significant

                                                 13
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 14 of 17 PageID 332



 employee time simply to identify the “relevant” accounts. (See id.) After doing so, Bank of

 America would possibly need to spend hundreds or even thousands of hours collecting responsive

 documents related to these accounts as sought in Plaintiffs’ Requests for Production. (See id. ¶¶ 7-

 8.) Bank of America would then need to engage a third-party processor to host the documents,

 provide a platform on which to review them, and prepare them for production. (See id. ¶ 9). It

 would then need to pay for attorneys to review the documents for responsiveness and redact them

 to protect against the release of personally-identifiable information, as required under both federal

 and Florida law. (See id.); see also 15 U.S.C. § 6803; Fla. Stat. § 501.171. Plaintiffs’ requests for

 information related to fraud investigations and suspicious account monitoring would take

 additional time to collect, and to the extent any are identified they will need to be closely reviewed

 by outside counsel given the federal proscriptions on releasing Suspicious Activity Reports and

 related information, or even disclosing whether any Reports exist. (See Miller Decl. ¶ 10); see

 also 31 U.S.C. § 5318(g)(2); 31 CFR § 103.18(e)(1).

        Other requests are facially burdensome, such as the request that Bank of America collect

 and search every email from its more than two hundred thousand employees (and every other email

 account in its “possession or control”) for any communications with Individual Defendants

 irrespective of any relation to the allegations in the Complaint (RFP No. 13). These requests are

 clearly a fishing expedition, designed to help Plaintiffs’ find some suggestion of actual knowledge

 or conspiracy—facts that are conspicuously absent from the current Complaint. See Shannon v.

 Albertelli Firm, P.C., 610 F. App’x 866, 871 (11th Cir. 2011) (barring fishing expedition for facts

 missing from Complaint).




                                                  14
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 15 of 17 PageID 333



        Indeed, it is likely that Bank of America will need to respond to discovery that is even

 broader than that described above, since Plaintiffs will very likely serve amended or additional

 discovery requests on Bank of America in light of their additional allegations. (See supra pp. 7-8.)

 The Individual Defendants have not appeared in this case, and so the entire burden of Plaintiffs’

 party discovery will likely fall on Bank of America. This is readily apparent in Plaintiffs’ broad

 requests: several seek from Bank of America information that Plaintiffs cannot obtain from the

 Individual Defendants such as Plaintiffs request that Bank of America identify any company

 “related” to the Individual Defendants’ companies (ROG No. 2) and provide “all” of those

 companies’ “Private Placement Memoranda, business plans, and other offering materials” (RFP

 No. 15) (emphasis added). Allowing Plaintiffs to seek expansive discovery from Bank of America

 and third parties that would be directly available from Individual Defendants imposes considerable

 costs on the court system and litigants, especially when the Individual Defendants likely have

 already produced much of the relevant information through expedited discovery in the SEC

 Action. See supra pp. 2-3; see also Chudasama, 123 F.3d at 1368 (cautioning against allowing

 unmeritorious claim to impose unnecessary discovery costs on litigants and the court system).

        Consistent with Eleventh Circuit precedent, Bank of America’s obligation to comply with

 Plaintiff’s broad and burdensome discovery requests should be temporarily stayed while this Court

 considers Bank of America’s substantive motion to dismiss. See Moore, 141 F. App’x at 808

 (“[A]ny legally unsupported claim that would unduly enlarge the scope of discovery should be

 eliminated before the discovery stage, if possible.” (internal quotations and citations omitted)).




                                                  15
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 16 of 17 PageID 334



        WHEREFORE, on the basis of the foregoing, Bank of America, N.A. respectfully requests

 that this Court enter an order staying discovery in this matter until such time as the Court has ruled

 on the pending Motion to Dismiss, and enter such other and further relief in favor of Bank of

 America, N.A. deemed just and proper under the circumstances.

                                   RULE 3.01(G) CERTIFICATION

        In compliance with Local Rule 3.01(g), Counsel have conferred regarding this motion and

 Plaintiffs have indicated that they oppose the relief sought herein.

                                                    Respectfully submitted,

   Dated: October 26, 2018
          New York, New York

                                                       By:    /s/ Pamela A. Miller

                                                       O’MELVENY & MYERS LLP
                                                       Pamela A. Miller (pro hac vice)
                                                       pmiller@omm.com
                                                       Times Square Tower
                                                       7 Times Square
                                                       New York, NY 10036
                                                       Tel: (212) 326-2000
                                                       Fax: (212) 326-2061

                                                       Attorneys for Bank of America, N A.

                                                       LIEBLER, GONZALEZ & PORTUONDO
                                                       Mary J. Walter
                                                       Florida Bar No: 45162
                                                       mjw@lgplaw.com
                                                       Courthouse Tower - 25th Floor
                                                       44 West Flagler Street
                                                       Miami, FL 33130
                                                       Tel: (305) 379-0400
                                                       Fax: (305) 379-9626

                                                       Attorneys for Bank of America, N.A.

                                                  16
Case 5:18-cv-00324-PGB-PRL Document 51 Filed 10/26/18 Page 17 of 17 PageID 335



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 26, 2018, I electronically caused the foregoing

 document to be filed with the Clerk of Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record in the manner specified via transmission

 of Notices of Electronic Filing generated by CM/ECF.

                                                       /s/ Pamela A. Miller

 Service List:

  George Franjola, Esq.                              Harley S. Tropin, Esq.
  Gilligan, Gooding & Franjola, P.A.                 Robert J. Neary, Esq
  1531 SE 36th Ave.                                  Tai J. Lifshitz, Esq.
  Ocala, FL 34471                                    Kozyak, Tropin & Throckmorton, P.A.
  gfranjola@ocalalaw.com                             2525 Ponce de Leon Blvd., 9th Floor
                                                     Coral Gables, FL 33134
  Counsel for Mary Beth Heinert & Richard H.         hst@kttlaw.com
  Schultz, Jr.                                       sf@kttlaw.com
                                                     tjl@kttlaw.com
  Vincent A. Citro, Esq.                             rn@kttlaw.com
  Law Offices of Horwitz & Citro, P.A.               nm@kttlaw.com
  17 East Pine Streetw
  Orlando, FL 32801                                  Counsel for Mary Beth Heinert & Richard H.
  vince@horwitzcitrolaw.com                          Schultz, Jr.

  Counsel for Mary Beth Heinert & Richard H.
  Schultz, Jr.




                                                 1
